 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

NIKI SHARMA,
Plaintiff, Casc No. Cl 8-l096l\/IJP

v. DISMISSAL ORDER

IMBUE LLC, et al.,

 

Defendants.

 

The Court having been notified of the settlement of this case, and it appearing that no issue
remains for the court's determination,

IT IS ORDERED that this action and all claims asserted herein are DISMISSED With prejudice
and Without costs to any party.

In the event that the settlement is not perfected, any party may move to reopen the case, provided
that such motion is filed Within thirty (3 O) days of the date of this order.' Any trial date and pretrial dates
previously set are hereby VACATED.

IT is so oRDERED this 23“d day Of october, 2018.

W¢/"'

TRICT JUDGE

 

MARSHA J. PECHl\/§N

UNITED STATES D

DISMISSAL ORDER - l

 

 

